             Case 1:17-cr-00197-DLH Document 83 Filed 07/07/20 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                     )
                                              )
                       Plaintiff,             )       ORDER DENYING DEFENDANT’S
                                              )       MOTION TO REDUCE SENTENCE
       vs.                                    )
                                              )
Darnell Anthony Ward,                         )       Case No. 1:17-cr-197
                                              )
                       Defendant.             )


       Before the Court is the Defendant’s pro se motion to reduce sentence pursuant to the First Step

Act of 2018, filed on April 21, 2020, and a renewed motion to reduce sentence filed with the assistance

of counsel on June 1, 2020. See Doc. Nos. 71 and 79. The Government filed a response in opposition

to the motion on May 1, 2020. See Doc. No. 72. For the reasons set forth below, the motion is denied.



I.     BACKGROUND

       Ward pled guilty, pursuant to a written plea agreement, to one count of possession of

methamphetamine with intent to distribute in violation of 21 U.S.C. § 841(a)(1) and one count of

possession of firearm and ammunition by convicted felon in violation of 18 U.S.C. § 922(g)(1) on

September 6, 2018. On that same day, the Court sentenced Ward to 45 months of imprisonment and

three years of supervised release. See Doc. No. 58.

       On April 21, 2020, Ward filed the instant motion seeking a reduction of sentence and

compassionate release under 18 U.S.C. § 3582(c)(1)(A) citing “extraordinary and compelling” reasons.

The Government responds asserting that Ward has not provided an appropriate basis for compassionate

release. Ward is serving his sentence at Yankton FPC in South Dakota. His presumptive release date

is May 9, 2021.

                                                  1
           Case 1:17-cr-00197-DLH Document 83 Filed 07/07/20 Page 2 of 7



II.    LEGAL DISCUSSION

       18 U.S.C. § 3582(c)(1)(A) allows the Court to modify a term of imprisonment under two

circumstances: by motion of the Director of the BOP or upon motion of the Defendant “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” Ward filed a request for compassionate

release with the BOP on or about April 13, 2020. See Doc. No. 72-1. The BOP denied the request on

April 16, 2020. See Doc. No. 72-1. The Court finds he has exhausted his administrative remedies.

       In considering a motion to reduce sentence, the Court must assess whether, after considering

the 18 U.S.C. § 3553(a) factors, “extraordinary and compelling reasons” exist which warrant a sentence

reduction, and if a sentence reduction is consistent with the Sentencing Commission’s applicable policy

statement. See 18 U.S.C. § 3582(c)(1)(A). There is no right to counsel in Section 3582(c) proceedings.

United States v. Brown, 565 F.3d 1093, 1094 (8th Cir. 2009). Nor is there a right to a hearing. See

Dillon v. United States, 560 U.S. 817, 827-28 (2010) (observing that, under Federal Rule of Criminal

Procedure 43(b)(4), a defendant need not be present at a proceeding under Section 3582(c)(2) regarding

the imposition of a sentencing modification). It should also be noted that the CARES Act does not

provide the Court with any expanded authority to grant a motion to reduce sentence under 18 U.S.C.

§ 3582(c). See CARES Act, Pub. L. No. 116-136, 134 Stat 281 (2020).

       Prior to the passage of the First Step Act in 2018, district courts could only grant compassionate

release sentence reductions based upon a motion filed by the director of the BOP. Such motions were

rarely filed. This all changed when the First Step Act was signed into law on December 21, 2018. The

relevant portion of the new law now reads as follows:



                                                   2
              Case 1:17-cr-00197-DLH Document 83 Filed 07/07/20 Page 3 of 7



       (c) Modification of an imposed term of imprisonment.--The court may not modify
       a term of imprisonment once it has been imposed except that–

         (1) in any case–

                (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant's behalf or the lapse of 30 days from the receipt of such
                a request by the warden of the defendant's facility, whichever is earlier, may
                reduce the term of imprisonment (and may impose a term of probation or
                supervised release with or without conditions that does not exceed the unserved
                portion of the original term of imprisonment), after considering the factors set
                forth in section 3553(a) to the extent that they are applicable, if it finds that–

                       (i) extraordinary and compelling reasons warrant such a reduction;

                       and that such a reduction is consistent with applicable policy statements
                       issued by the Sentencing Commission;

18 U.S.C.A. § 3582(c)(1)(A)(I) (emphasis added).

       Unfortunately, the First Step Act does not define “extraordinary and compelling reasons.” The

Sentencing Commission policy statement can be found at Section 1B1.13 of the 2018 Sentencing

Guidelines Manual. However, the policy statement pertains to the old law rather than the new law and

thus is of questionable applicability. See United States v. Beck, No. 1:13-CR-186-6, 2019 WL

2716505, at *6 (M.D.N.C. June 28, 2019) (concluding the old policy statement provides helpful

guidance but does not control the district court’s independent assessment of whether “extraordinary and

compelling reasons” warrant a sentence reduction.).           This Court agrees that the Sentencing

Commission’s existing policy statement provides only limited guidance. See United States v. Fox, No.

2:14-CR-03, 2019 WL 3046086, at *3 (D. Me. July 11, 2019). In addition, the Sentencing Commission

will not be publishing a 2019 or 2020 Sentencing Guidelines Manual for lack of a quorum. Beck, No.

1:13-CR-186-6, 2019 WL 2716505, at *5 n.7. The Application Note to U.S.S.G. § 1B1.13 provides

as follows:

                                                    3
     Case 1:17-cr-00197-DLH Document 83 Filed 07/07/20 Page 4 of 7



1.     Extraordinary and Compelling Reasons.--Provided the defendant meets the
       requirements of subdivision (2), extraordinary and compelling reasons exist
       under any of the circumstances set forth below:

       (A)    Medical Condition of the Defendant.--

              (i)    The defendant is suffering from a terminal illness (i.e., a serious
                     and advanced illness with an end of life trajectory). A specific
                     prognosis of life expectancy (i.e., a probability of death within
                     a specific time period) is not required. Examples include
                     metastatic solid-tumor cancer, amyotrophic lateral sclerosis
                     (ALS), end-stage organ disease, and advanced dementia.

              (ii)   The defendant is–

                     (I)     suffering from a serious physical or medical condition,

                     (II)    suffering from a serious functional or cognitive
                             impairment, or

                     (III)   experiencing deteriorating physical or mental health
                             because of the aging process,

                     that substantially diminishes the ability of the defendant to
                     provide self-care within the environment of a correctional
                     facility and from which he or she is not expected to recover.

       (B)    Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
              experiencing a serious deterioration in physical or mental health because
              of the aging process; and (iii) has served at least 10 years or 75 percent
              of his or her term of imprisonment, whichever is less.

       (C)    Family Circumstances.--

                     (i)     The death or incapacitation of the caregiver of the
                             defendant's minor child or minor children.

                     (ii)    The incapacitation of the defendant's spouse or registered
                             partner when the defendant would be the only available
                             caregiver for the spouse or registered partner.

       (D)    Other Reasons.--As determined by the Director of the Bureau of
              Prisons, there exists in the defendant's case an extraordinary and
              compelling reason other than, or in combination with, the reasons
              described in subdivisions (A) through (C).

                                          4
            Case 1:17-cr-00197-DLH Document 83 Filed 07/07/20 Page 5 of 7



       2.     Foreseeability of Extraordinary and Compelling Reasons.--For purposes of
              this policy statement, an extraordinary and compelling reason need not have
              been unforeseen at the time of sentencing in order to warrant a reduction in the
              term of imprisonment. Therefore, the fact that an extraordinary and compelling
              reason reasonably could have been known or anticipated by the sentencing court
              does not preclude consideration for a reduction under this policy statement.

       3.     Rehabilitation of the Defendant.--Pursuant to 28 U.S.C. § 994(t),
              rehabilitation of the defendant is not, by itself, an extraordinary and compelling
              reason for purposes of this policy statement.

       4.     Motion by the Director of the Bureau of Prisons.--A reduction under this
              policy statement may be granted only upon motion by the Director of the Bureau
              of Prisons pursuant to 18 U.S.C. § 3582(c)(1)(A). The Commission encourages
              the Director of the Bureau of Prisons to file such a motion if the defendant
              meets any of the circumstances set forth in Application Note 1. The court is in
              a unique position to determine whether the circumstances warrant a reduction
              (and, if so, the amount of reduction), after considering the factors set forth in 18
              U.S.C. § 3553(a) and the criteria set forth in this policy statement, such as the
              defendant's medical condition, the defendant's family circumstances, and
              whether the defendant is a danger to the safety of any other person or to the
              community.

              This policy statement shall not be construed to confer upon the defendant any
              right not otherwise recognized in law.

       5.     Application of Subdivision (3).--Any reduction made pursuant to a motion by
              the Director of the Bureau of Prisons for the reasons set forth in subdivisions (1)
              and (2) is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       Ward contends he has high blood pressure and diabetes and fears contracting COVID-19 while

incarcerated. Ward is 55 years of age and has less than one year left on his 45 month sentence. His

presumptive release date is May 9, 2021. The medical records submitted by Ward in support of his

motion do not support his contention that he has high blood pressure or diabetes. His blood pressure

readings and A1C scores are both within the normal range. See Doc No. 82, pp. 16 and 21-22. Ward

was recently found guilty of a BOP infraction. See Doc. No. 72-1, p. 2.



                                                   5
            Case 1:17-cr-00197-DLH Document 83 Filed 07/07/20 Page 6 of 7



       Ward also states he is only asking to be released to home confinement. While home

confinement can be made a condition of supervised release, the Court does not have the authority to

order the BOP to allow an inmate to serve his sentence on home confinement. See 18 U.S.C. §

3621(b); Moore v. U.S. Att’y Gen., 473 F.2d 1375, 1376 (5th Cir. 1973); see also McKune v. Lile, 536

U.S. 24, 39 (2002) (plurality opinion) (“It is well settled that the decision where to house inmates is at

the core of prison administrators’ expertise.”).

       The mere existence of the COVID-19 pandemic, which poses a threat to every person in the

country, does not, in and of itself, provide a basis for a sentence reduction. As the Third Circuit Court

of Appeals recently commented, “the mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). District courts have concluded similarly. See United

States v. Eberhart, Case No. 13-cr-00313, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)

(“General concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary

and compelling reasons for a reduction in sentence”). This does not mean that COVID-19 is not

relevant to the Court’s totality of circumstances analysis when considering a motion for reduction of

sentence. All factors must be considered. COVID-19 is an extremely dangerous illness. It has caused

more than 130,000 thousand deaths in the United States to date along with severe societal and economic

disruption. In response to the pandemic, the BOP has taken significant measures to protect the health

of the inmates in its charge including working with the United States Centers for Disease Control to

minimize the risk of COVID-19 transmission with its facilities. The risk of infection is very real, both

within BOP facilities and in society in general. Release from prison does not abate the risk. While

sympathetic to Ward’s concerns regarding the presence of COVID-19 in the federal prison system, the

Court does not find that his circumstances clear the high bar necessary to warrant a sentence reduction.

                                                    6
           Case 1:17-cr-00197-DLH Document 83 Filed 07/07/20 Page 7 of 7



       The Court finds a generalized fear of contracting COVID-19 is not an “extraordinary and

compelling reasons” for compassionate release or a sentence reduction within the meaning of Section

3582(c)(1)(A). The Court has carefully reviewed the entire record and concludes Ward has failed to

demonstrate “extraordinary and compelling reasons” that would warrant a sentence reduction. See

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (noting the burden is on the defendant to

establish a sentence reduction is warranted under 18 U.S.C. § 3582(c)(2)).



III.   CONCLUSION

       Accordingly and for the reasons set forth above, the Defendant’s motion to reduce sentence

(Doc. Nos. 71 and 79) is DENIED.

       IT IS SO ORDERED.

       Dated this 7th day of July, 2020.

                                            /s/ Daniel L. Hovland
                                            Daniel L. Hovland, District Judge
                                            United States District Court




                                                 7
